On May 1, 2003, the defendant was sentenced to a thirteen (13) month commitment to the Department of Corrections, to be followed by five (5) years to the Montana State Prison, with all time suspended, for DUI, a felony.
On August 21, 2003, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*42DATED this 8th day of September, 2003.
The defendant was present and was represented by Meghan Lulf. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Done in open Court this 21st day of August, 2003.
Chairperson, Hon. Katherine R. Curtis, Member, Hon. Marc G. Buyske and Member, Hon. Gary Day.